       Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

FELICIA BYNUM,

        Plaintiff,                                CIVIL ACTION FILE NO.

V.

BOMBARDIER                                        JURY TRIAL DEMANDED
TRANSPORTATION (HOLDINGS)
USA INC. and ALSTOM
TRANSPORTATION, INC.,

        Defendants.


                                    COMPLAINT

        COMES NOW Plaintiff, Felicia Bynum, by and through undersigned

counsel, The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint, and

states as follows:

                         I. JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 over

     Count I of this Complaint, which arises out of Title VII of the Civil Rights Act

     of 1964, 42 U.S.C. § 2000 et seq. (“Title VII”).

2. This Court has personal jurisdiction over the parties because a substantial
     Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 2 of 10




   portion of the employment practices described herein took place based in

   Clayton County, Georgia.

3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

4. Plaintiff exhausted all administrative remedies in this matter. Dismissal and

   Notice of Rights, Ex. 1.

                                    PARTIES

5. Plaintiff is a citizen of the United States and a resident of Clayton County,

   Georgia.

6. Defendant Bombardier Transportation (Holdings) USA Inc., hereinafter referred

   to as “Defendant Bombardier,” is a Foreign Profit Corporation based in

   Delaware and operating in Clayton County, Georgia.

7. Defendant Alstom Transportation Inc., hereinafter referred to as “Defendant

   Alstom,” is a Foreign Profit Corporation based in New York.

8. Defendant Bombardier may be served by delivering a copy of the Complaint

   and Summons to their registered agent: CT Corporation System, 289 S. Culver

   Street, Lawrenceville, GA 30046-4805.

9. Defendant Alstom may be served by delivering a copy of the Complaint and

   Summons to their registered agent: CT Corporation System, 289 S. Culver
      Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 3 of 10




   Street, Lawrenceville, GA 30046-4805.

10.This Court has jurisdiction over the parties because a substantial portion of the

   employment practices described herein were committed within the Atlanta

   Division of the Northern District of Georgia.

11.Defendants are subject to the requirements of the laws enumerated in the

   Jurisdiction and Venue section of this Complaint.

                          III. FACTUAL ALLEGATIONS

10.Plaintiff is female.

11.During all relevant periods, Defendant Bombardier operated as a transportation

   company that provides rail equipment, systems, and aftermarket services to

   transit and airport authorities across the United States.

12.Plaintiff was employed by Defendant Bombardier as a Transit Technician

   beginning in 2014.

13.Plaintiff was classified as a ‘Level 2’ Transit Technician.

14.The job role ‘Transit Technician’ encompassed two former roles with the

   company: Operations Technicians and Maintenance Technicians.

15.Plaintiff reported to Mr. Ronald Turman, Third Shift Supervisor.

16.Plaintiff held Central Control Operations Certification (“CCO Certification”) as
      Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 4 of 10




   of February 2019.

17.CCO Certification was not a requirement of Plaintiff’s position.

18.In March 2019, Plaintiff was informed by Mr. Turman that only Level 3

   Technicians and higher would have to take a CCO Certification (or

   Recertification) Test.

19.Despite this distinction, Plaintiff was nonetheless informed by Mr. Curman that

   Plaintiff would be required to take and pass the CCO Recertification Test to

   keep her position.

20.The CCO Certification Test allows two attempts per examination.

21.On her first attempt, Plaintiff did not achieve the passing score of 95%.

22.Between attempts, Defendant Bombardier is to provide OJT (“On the Job

   Training”) by a supervisor to employees for sixteen (16) hours.

23.Plaintiff was provided with OJT by an uncertified employee rather than a

   supervisor.

24.Plaintiff subsequently failed her second attempt.

25.In April 2019, Plaintiff was provided with another examination, comprised of

   third and fourth attempts.

26.Plaintiff successfully achieved a score of 96%, but was informed that the test
     Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 5 of 10




   administrator unilaterally changed her passing threshold to 100%.

27.Upon information and belief, all female Transit Technicians were informed that

   CCO Certification was a requirement of the position.

28.Upon information and belief, all female Transit Technicians were held to that

   standard while the same standard was not applied to male Transit Technicians.

29.Plaintiff is aware of several male employees who were either not required to

   take the full CCO Certification Test or who were not required to take the test at

   all, despite their positions as Transit Technicians: Mr. Randy Jones (Level 4

   Lead Technician), Mr. Chris Mitchell (Level 4 Transit Technician), Mr. Glen

   McKinney (Level 3 Transit Technician), and Mr. John Arnold (Level 3 Transit

   Technician).

30.After failing her CCO Certification Test, Plaintiff was informed that she must

   apply for a new job, as she allegedly did not meet the requirements of her

   Transit Technician position.

31.Plaintiff applied for another position with the company despite the foregoing to

   mitigate her damages, but was not selected for that position.

32.On April 25, 2019, Plaintiff was terminated by phone by Human Resources.

33.Plaintiff was not provided with a reason for separation or a copy of her
     Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 6 of 10




   separation notice.

34.Plaintiff filed a claim with the EEOC in or around October 2019.

35.During the EEOC Investigation, when Plaintiff inquired as to why male

   employees were not similarly required to take the CCO Certification test,

   Defendant Bombardier clarified that the male Transit Technicians were not

   previously certified and therefore did not need to re-certify.

36.Upon information and belief, all female Transit Technicians, whether previously

   certified or not, were subjected to the testing requirement.

37.Upon information and belief, no male Transit Technicians were separated for

   failure to obtain CCO Certification.

38.As on January 29, 2021, Defendant Bombardier was fully acquired by

   Defendant Alstom.

39.Plaintiff received her Notice of Right to Sue, dated June 2, 2021. Dismissal and

   Notice of Rights, Ex. 1.

                              IV. CLAIMS FOR RELIEF

            COUNT I: TITLE VII DISCRIMINATION (GENDER)

40.Plaintiff incorporates by reference paragraphs 1-39 of her Complaint as if fully

   set forth herein.
      Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 7 of 10




41.Plaintiff is a member of a protected class by virtue of gender. Para. 10.

42.Plaintiff was qualified for the position at issue. Paras. 12-15.

43.The application of CCO Certification requirements to only female Transit

   Technicians demonstrates discriminatory animus. Paras. 17-19, 27-29.

44.Plaintiff suffered the adverse action of termination. Paras. 30-33.

45.Plaintiff is aware of similarly-situated employees outside Plaintiff’s protected

   class who were treated differently than Plaintiff. Paras. 17-19, 27-29, 35-37.

46.Defendant’s termination of Plaintiff is pretextual. Paras. 17-19, 27-29, 30-37.
      Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 8 of 10




                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

             a. Trial by jury;

             b. Declaratory relief;

             c. Actual and compensatory damages in an amount to be determined by

                the enlightened conscience of a jury;

             d. Punitive damages; and

             e. Attorney’s fees, costs of litigation and any other relief the Court

                deems just and proper.

          Respectfully submitted this 31st day of August, 2021.

                                          THE KIRBY G. SMITH LAW FIRM, LLC

                                          s/Rachel B. Canfield
                                          Rachel B. Canfield
                                          Georgia Bar No. 488716
                                          Kirby G. Smith
                                          Georgia Bar No. 250119
                                          Attorneys for Plaintiff

4488 North Shallowford Road, Suite 105
Atlanta, GA 30338
T: (470) 387-9292
F: (877) 352-6253
rbc@kirbygsmith.com
     Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 9 of 10




                                JURY DEMAND

     Plaintiff requests a jury trial on all questions of fact raised by this Complaint.



     Respectfully submitted this 31st day of August, 2021.

                                       THE KIRBY G. SMITH LAW FIRM, LLC

                                       s/Rachel B. Canfield
                                       Rachel B. Canfield
                                       Georgia Bar No. 488716
                                       Kirby G. Smith
                                       Georgia Bar No. 250119
                                       Attorneys for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (470) 387-9292
F: (877) 352-6253
rbc@kirbygsmith.com
     Case 1:21-cv-03603-SDG-JKL Document 1 Filed 08/31/21 Page 10 of 10




                    FONT AND POINT CERTIFICATION

      The Undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).



      Respectfully submitted this 31st day of August, 2021.

                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Rachel B. Canfield
                                      Rachel B. Canfield
                                      Georgia Bar No. 488716
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorneys for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (470) 387-9292
F: (877) 352-6253
rbc@kirbygsmith.com
